DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 11/7/2019 and 1/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 7, 16-17, 24-25, 28-31, and 36 are objected to because of the following informalities:  
-Claim 1, line 19: please correct “irrigation fluid” to “the irrigating fluid”.
-Claim 7, line 2: please correct “insufflating gas” to “insufflation gas”.
-Claim 16, line 4: please correct “irrigating fluid” to “the irrigating fluid”.
-Claim 16, line 5: please correct “the irrigating conduit” to “the irrigation conduit”.
-Claim 16, line 5: please correct “insufflation gas” to “the insufflation gas”.
-Claim 17, line 2: please correct “insufflating gas” to “insufflation gas”.
-Claim 24, line 1: please correct “the evacuating conduit” to “the evacuation conduit”.
-Claim 25, line 3: please correct “from colon” to “from the colon”.

-Claim 29: please correct “the supply of insufflation gas” to “the supply of insufflating gas”.
-Claim 29: please correct “the evacuated mixture” to “an evacuated mixture”.
-Claim 30: please correct “the amount of gas supplied from the insufflation conduit” to “the amount of insufflating gas supply”.
-Claim 30: please correct “the amount of the material” to “an amount of the material”.
-Claim 31, lines 1-2: please correct please correct “the amount of material” to “the amount of the material”.
-Claim 36: please correct “relative magnitude” to “a relative magnitude”.
-Claim 36: please correct “the rate of supply” to “a rate of supply”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 16-17, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the flow” in line 2.  It is unclear if “the flow” is the flow of insufflation gas, the flow of irrigation fluid, or both.  For examination purposes, the Examiner interprets “the flow” in claim 4 to be the flow of both insufflation gas and irrigation fluid.
Claim 5 is rejected due to its dependency on rejected claim 4.
Claim 16 recites “the irrigating fluid supply” in lines 4-5.  There is insufficient antecedent basis for this limitation.  For examination purposes, the Examiner interprets “the irrigating fluid supply” to mean “the irrigation source” as claimed in claim 1.
Claim 17 is rejected due to its dependency on rejected claim 16.
Claim 36 recites “the measured pressure” in line 3.  There is insufficient antecedent basis for this limitation.  For examination purposes, the Examiner interprets “the measured pressure” to mean “the change in pressure measured” as claimed in claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 16, 28-30, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shtul et al. (US Patent Application Publication No. 2013/0085442).
Regarding claim 1, Shtul discloses a colon cleaning system (see Fig. 2A-B) for evacuating material from a distal end of a colon while keeping the colon in a safely inflated state allowing internal observation (see par. [0110]), the colon cleaning system comprising: an evacuation conduit (output conduit 512) having a distal end region insertable into the colon to communicate suction for evacuating the material (see par. [0142]); an irrigating subsystem comprising an irrigation conduit (input conduit 511A when pulsed to deliver fluid, see par. [0021]), and an irrigation source (561A) configured to supply an irrigating fluid comprising liquid through the irrigation conduit to the colon (see par. [0143] and [0217]); an insufflation subsystem comprising a gas source (561B), and an insufflation conduit (input conduit 511A when pulsed to deliver gas, see par. [0021]) configured to supply insufflation gas without liquid from the gas source to inflate the colon (see par. [0217] and [0021]); a controller (1002); and a pressure sensor configured to provide pressure measurements from the distal region to the controller (see par. [0164]); wherein the controller (1002) is configured to regulate a flow of the supply of insufflation gas and the suction to produce and maintain the inflated state based on the pressure measurements (see par. [0164]-[0165]), including regulation that supplies the insufflation gas through the insufflation conduit (511A during gas delivery) while restricting flow of irrigation fluid from the irrigation source (see par. [0164]-[0165]).

Regarding claim 2, Shtul discloses the colon cleaning system of claim 1, wherein the system comprises a sensor configured to measure a relative proportion of gas in an evacuated mixture of at least gas and liquid evacuated through the evacuation conduit (512) (see par. [0100]-[0101]); and wherein the controller (1002) is also configured to adjust the supply of insufflation gas, based on the relative proportion of gas in the evacuated mixture of at least gas and liquid (see par. [0100]-[0101]).

Regarding claim 3, Shtul discloses the colon cleaning system of claim 1, wherein the distal region comprises a connector (attachment between system 520 and colonoscope 530) which attaches to a colonoscope (530) for insertion to the distal end of the colon (see par. [0168]).

Regarding claim 4, Shtul discloses the colon cleaning system of claim 1, wherein the controller (1002) is configured to regulate the flow to keep measurements from the pressure sensor within a predetermined range of pressures consistent with the safely inflated state allowing internal observation (see par. [0266] and [0102]).

Regarding claim 5, Shtul discloses the colon cleaning system of claim 4, wherein the predetermined range of pressures comprises upper and lower bounds both between 5 mbar and 40 mbar above ambient pressure (see par. [0102]).

Regarding claim 6, Shtul discloses the colon cleaning system of claim 1, wherein the supply of insufflation gas is increased based on the decreasing value of the pressure measurements (see par. [0164]-[0165]).

Regarding claim 7, Shtul discloses the colon cleaning system of claim 1, wherein the supply of insufflating gas is variable by the controller (1002) to multiple different supply rates and/or pressures as the pressure measurements change (see par. [0164]-[0165]).

Regarding claim 16, Shtul discloses the colon cleaning system of claim 1, wherein flow regulation by the controller (1002) to maintain the inflated state also includes regulation that supplies irrigating fluid from the irrigating fluid supply (561A) to the irrigating conduit (511A during fluid delivery) while also supplying insufflation gas through the insufflation subsystem (see par. [0164]-[0165] and [0217]).

Regarding claim 28, Shtul discloses a method of operating a device (see Fig. 2A-B) to safely maintain a safely inflated state of a colon allowing internal observation during colon cleansing (see par. [0110]), the method comprising: evacuating material including fluid from the colon through a distal aperture of an evacuation conduit (output conduit 512) of the device inserted to a distal region of the colon, wherein the material is evacuated by suction supplied to the distal aperture (see par. [0142]); supplying irrigation fluid to the colon during the evacuating material through an irrigating subsystem comprising an irrigation conduit (input conduit 511A when pulsed to deliver 

Regarding claim 29, Shtul discloses the method of claim 28, comprising adjusting the supply of insufflation gas based on a relative proportion of gas in the evacuated mixture of at least gas and liquid (see par. [0100]-[0101]).

Regarding claim 30, Shtul discloses the method of claim 28, wherein the amount of gas supplied from the insufflation conduit (511A during gas delivery) is also controlled by the controller (1002) based on an estimate of the amount of the material removed by a current rate of suction ([0163]-[0165]).

Regarding claim 40, Shtul discloses a colon cleaning system for evacuating material from a distal end of a colon while keeping the colon in a safely inflated state 

Regarding claim 41, Shtul discloses the colon cleaning system of claim 40, wherein the system comprises a sensor configured to measure a relative proportion of gas in an evacuated mixture of at least gas and liquid evacuated through the evacuation conduit (512) (see par. [0100]-[0101]); and wherein the controller (1002) is also configured to adjust the supply of insufflation gas, based on the relative proportion of gas in the evacuated mixture of at least gas and liquid (see par. [0100]-[0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shtul et al. (US Patent Application Publication No. 2013/0085442), as applied to claims 16 and 28 above, in view of Hassidov et al. (US Patent Application Publication No. 2016/0206805).
Regarding claim 17, Shtul discloses the colon cleaning system of claim 16.  However, Shtul fails to explicitly disclose that the controller is configured to reduce the supply of insufflating gas as a function of an increase in the supply of irrigating fluid.
Hassidov discloses a fluid management system (see Fig. 1) wherein the controller is configured to reduce the supply of insufflating gas as a function of an increase in the supply of irrigating fluid (see par. [0109]-[0110]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shtul to include the relative control of gas and fluid supply of Hassidov in order to maintain safe operating conditions and avoid an overpressure event (see Hassidov par. [0109]-[0110]).

Regarding claim 36, Shtul discloses the method of claim 28.  However, Shtul fails to disclose that the relative magnitude of the rate of supply of insufflation gas compared to a magnitude of evacuation pressure supply is automatically decreased as the measured pressure increases.
.

Claims 24-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shtul et al. (US Patent Application Publication No. 2013/0085442), as applied to claims 1 and 30 above, in view of Truckai et al. (US Patent Application Publication No. 2013/0172805).
Regarding claim 24, Shtul discloses the colon cleaning system of claim 1.  However, Shtul fails to disclose that the evacuating conduit is attached to a positive displacement pump providing the suction for evacuating the material.
Truckai discloses a fluid management system (see Fig. 19) wherein the evacuation conduit (conduit connecting probe 100 with pump 140') is attached to a positive displacement pump (second pump 140' is disclosed as a positive displacement pump, see par. [0012]) providing the suction for evacuating the material (see par. [0089]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation conduit 

Regarding claim 25, modified Shtul discloses the colon cleaning system of claim 24 substantially as claimed, wherein the controller (1002) is configured to maintain the inflated state of the colon (see par. [0110]), based on an estimated volume of material removed by suction from the colon (see par. [0163]-[0165]) by the positive displacement pump (140' of Truckai - see modifications of claim 24 above).

Regarding claim 31, Shtul discloses the method of claim 30, wherein the estimate of the amount of material removed is based on a volume of material removed by suction through the evacuation conduit (512).  However, Shtul fails to disclose that the source of suction is a positive displacement pump.  
Truckai discloses a fluid management system (see Fig. 19) wherein the source of suction for the evacuation conduit (conduit connecting probe 100 with pump 140’) is a positive displacement pump (second pump 140’ is disclosed as a positive displacement pump, see par. [0012] and [0089]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation conduit of Shtul with the positive displacement pump of Truckai in order to assist in removing the material from the body (see Truckai par. [0089]).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shtul et al. (US Patent Application Publication No. 2013/0085442) in view of Truckai et al. (US .
Regarding claim 26, modified Shtul discloses the colon cleaning system of claim 25 substantially as claimed.  However, modified Shtul fails to disclose that the estimated volume is based on a speed of operation of the positive displacement pump.
Williams discloses a positive displacement pump (112) used in a fluid management system (see Fig. 2), wherein the estimated volume is based on a speed of operation of the positive displacement pump (see par. [0272]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Shtul to base the estimated volume on the pump operation speed in order to control the estimate and control the volume flowing through the evacuation conduit (see Williams par. [0272]).

Regarding claim 27, modified Shtul discloses the colon cleaning system of claim 25 substantially as claimed.  However, modified Shtul fails to disclose that the estimated volume is based on power consumption by the positive displacement pump.
Williams discloses a positive displacement pump (112) used in a fluid management system (see Fig. 2), wherein the estimated volume is based on power consumption by the positive displacement pump (pulsatile power consumption used to estimate flow, see par. [0192]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Shtul to include the estimation of Williams in order to easily calculate the volume through the evacuation conduit (see Williams par. [0192]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783